OPINION OF THE COURT
Motion for reargument granted and, upon reargument, the decision of June 28, 2012 adhered to (see 19 NY3d 944 [2012]). CPL 470.15 (4) (a) and (b) do not eliminate the necessity of preservation in the trial court to challenge legal sufficiency of the evidence on appeal (People v Gray, 86 NY2d 10, 20 [1995]). Moreover, contrary to the contention the People press upon re-argument, CPL 470.15 (4) (b) does not alter, for issues of legal sufficiency of the evidence, the well-settled rule that an order reversing or modifying on an unpreserved issue is an exercise of *982discretion in the interest of justice and not appealable to this Court (CPL 450.90 [2] [a]; see People v Bonilla-Lugo, 85 NY2d 965 [1995], and People v Christian, 85 NY2d 965 [1995] [decided the same day as People v Gray]). The People’s appeal in this case was properly dismissed.
Concur: Chief Judge Lippman and Judges Ciparick, Graffeo and Read.